DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to a request for continued examination filed on 6/9/21.
Claims 1-20 are pending.

Response to Arguments
Claim Rejections Under 35 U.S.C. §112
The applicant’s amendments are sufficient to overcome the rejection of claims 4, 11 and 18 under §112(a) which are consequently withdrawn.
The applicant’s amendments and/or remarks only partially addressed the rejection of claims 1-20 under §112(b) which is consequently maintained (see below). 
Additionally, the applicant’s amendments have introduced new issues of clarity as indicated below.

Claim Rejections Under 35 U.S.C. §112
Applicant's arguments have been fully considered but they are not persuasive.

The Office Action concedes that Pandey and Ghercioiu fail to teach the above-noted features of claim 1, and asserts that Chakraborty teaches these features. Applicant respectfully disagrees. Chakraborty discloses that “computer systems generally comprise one or more layers of software running on a foundational layer of hardware” and that this “allows a layer or a “stack” (multiple adjoining layers) to be replaced without negatively impacting the layers above said layer or stack.” See Chakraborty, para. [0047], However, Chakraborty fails to disclose any subject matter with respect to at least to dependencies or the use of embedded software modules, as recited in pending claim 1. The undefined statement in Chakraborty of replacing a layer “without negatively impacting” another layer cannot reasonably be considered to confer any particular structure, operation or weight, and thus cannot be generally applied to reject particular features of the pending claims alone. (last par. on pg. 9)

The examiner respectfully disagrees. First, those of ordinary skill in the art would have understood that Chakraborty’s disclosure that “each layer only knows about (and only relies upon) the immediate layer beneath it” describes a dependency of the higher layer on the lower layer. Second, the rejection relies on Ghercioiu for a teaching of embedded software (see e.g. Ghercioiu par. [0082] “The target embedded device 110 may also include software”)1. Finally, as to applicant assertion that the Chakraborty’s disclosure does not “confer any particular structure, operation or weight”, the examiner respectfully disagrees. Those of ordinary skill in the art would have understood Chakraborty to disclose a stack “structure” comprising layers (see e.g. par. [0047] “one or more layers of software running on a foundational layer of hardware”). Accordingly, those of ordinary skill in the art would have understood Chakraborty’s disclosure replacing a layer to indicate the software comprising that layer is replaced with different software. 

Further, it would not have been obvious to combine Pandey, Chakraborty and Ghercioiu to arrive at the subject matter of the pending claims, because the combination of Pandey with the teaching of Chakraborty would render the resulting combination inoperable for its intended use. Pandey teaches only operating virtual machines on resource-constrained devices. See Pandey, para. [0049], In contrast, Chakraborty teaches only operating virtual machines on devices with significant resources, including significant memory resources. See Chakraborty, paras. [0058] - [0059], Thus, the combination of Pandey, directed to operation only on resource-constrained devices, with Chakraborty, directed to operation only on resource-rich devices, would render the resulting combination inoperable. (1st par. on pg. 10)

The examiner respectfully disagrees. Pandey discloses a stack structure can be executed on a “resource-constrained device”, Chakraborty discloses a common implementation of a stack (e.g. interfaces between layers). Accordingly implementing Pandey’s stack using Chakraborty’s “interfaces” would not have rendered the resulting combination inoperable. Instead Pandey would continue to execute a stack on a resource constrained device as disclosed. 

Applicant does not argue the remaining claims separately. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites: 

removing a dependency of the third embedded software module on the second embedded software module;
creating a dependency of the third embedded software module on the embedded fourth software module;
creating a dependency of the fourth embedded software module on the first embedded software module;

This language could alternately be understood to describe modifying the representation or the underlying code within the modules. More specifically, the removing/creating a dependency language does not particularly and distinctly describe what underlying structure or functionality is being removed and created. For example, removing a call from one module to another and replacing it with a call to an internal function (inlining the function) could be said to “remove” a dependency. Alternately, e.g., removing an arrow from the displayed representation of a stack, without modifying the underlying code, could be understood to “remove” that dependency. For the purposes of this examination the claim will be understood to describe replacing, in the representation and code, the “second embedded software module” with the “fourth embedded software module”. However clarification is required. 
Claim 1 further recites “a dependency on the second software module”. The term “second software module” lacks antecedent basis. For the purposes of the examination the claim will be treated as reading “a dependency on the second embedded software module”.
Claims 2-7 depend from claim 1 and are rejected accordingly.
Claims 8 and 15 recite language similar to claim 1 and are rejected similarly.
Claims 9-14 and 16-20 depend from claims 8 and 15 respectively and are rejected accordingly.
Claim 18 recites “the fourth software module”. This term lacks antecedent basis. For the purposes of this examination the claim will be treated as reciting “the fourth embedded software module”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-10, 12, 14-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0161909 to Pandey et al. (Pandey) in view of US 2006/0218544 to Chakraborty et al. (Chakraborty) in view of US 2004/0199897 to Ghercioiu et al. (Ghercioiu).

Claims 1, 8 and 15: Pandey discloses a method comprising: 
displaying, to a user, a representation of an initial stack of software modules (par. [0035] “An application developer sees the logical and platform-independent view when 
receiving instructions to modify the initial stack of software modules to create a modified stack of software modules (par. [0041] “The system uses software synthesis 220 to identify a smaller set of components 222 required for the applications 218, and the software scaling 224 chooses the specific components suited to the composition of a minimal, resource efficient infrastructure suited to the capabilities of the device hardware 202”), by replacing the second software module from the initial stack with a user-defined fourth software module including the second interface; (par. [0037] “allowing the developer to adjust software to known differences in the runtime environment at build time”, par. [0040] “select the set of components that will satisfy implicit application requirements”, it would at least have been obvious to replace the second module with a fourth module); 
compiling the modified stack of software modules to produce compiled computer instructions to store the compiled instruction (par. [0048] “generates customized device stacks 332 … involves creating a binary for each VM, and patching the application class for any references to native methods”); 

the distributing stores the compiled instructions in the embedded memory (par. [0048] “use a distributed program loader to load the application and system software binary on the target device(s)”), and 
the compiled instructions are configured to control the functionality of the resource constrained device (par. [0046] “run the application on a sensor node”).

Pandey does not explicitly disclose:
the first through third software modules include first through third interfaces or that the fourth module incudes the second interface;
removing a dependency of the second software module on the first software module;
removing a dependency of the third software module on the second software module;
creating a dependency of the third software module on the fourth software module; and
creating a dependency of the fourth software module on the first software module.

Chakraborty teaches:
software modules including interfaces (par. [0047] “defining the interface for a given layer of software”); 
removing dependencies of modules on other modules (par. [0047] “allows a layer … to be replaced”, note the removing of existing dependencies is merely an exercise of ordinary skill required to perform the disclosed replacement); and


It would have been obvious at the time of filing for the modules to include interfaces and to remove a dependency of the second module on the first and the third on the second and create a dependency of the third on the fourth and the fourth on the second. Those of ordinary skill in the art would have been motivated to do so as a known means of implementing a layered software stack which would have produced only the expected results (Chakraborty par. [0047] “allows a layer … to be replaced”). 

Pandey and Chakraborty do not explicitly teach:
embedded software modules; 
the stack is configured for use in an embedded microcontroller; and
flashing the embedded memory of the microcontroller with the compiled computer instructions to store the compiled instructions in the embedded memory.

Ghercioiu teaches 
embedded software modules (par. [0082] “The target embedded device 110 may also include software”, par. [0107] “modules for the flatfile”, note that the modules are installed in and executed by an embedded device and thus constitute embedded software modules); 

flashing the embedded memory of the microcontroller with the compiled computer instructions to store the compiled instruction in the embedded memory, wherein 
the flashing the embedded memory stores the compiled instruction in the embedded memory (par. [0363] “the flatfile may be transferred from the host PDA to the CSI and stored in a CSI flash storage area”).

It would have been obvious at the time of filing to configure the stack for use in an embedded microcontroller (e.g. Ghercioiu par. [0093] “a micro-controller with internal flash program memory”, Pandey par. [0046] “run the application on a sensor node”) and flash the embedded memory of the microcontroller with the compiled computer instructions (Ghercioiu par. [0363] “transferred … and stored in a CSI flash storage area”, Pandey par. [0048] “the application and system software binary on the target device(s)”). Those of ordinary skill in the art would have been motivated to do so as a means of “generating application-specific software infrastructure that meets the resource constraints of sensor network applications (Pandey par. [0055], also see e.g. Ghercioiu Abstract “a graphical program on an embedded device”). 

Claims 2, 9 and 16: Pandey, Chakraborty and Ghercioiu teach claims 1, 8 and 15, wherein the user does not have direct access to computer code that defines the embedded software modules in the initial stack (Ghercioiu par. [0013] “the user may select various 

Claims 3, 10 and 17: Pandey, Chakraborty and Ghercioiu teach claims 2, 9 and 16, wherein the user accesses the computer code indirectly through the use of an interface (Ghercioiu par. [0013] “The function nodes may be connected between the terminals of the various user interface elements”, Chakraborty par. [0047] “defining the interface”).

Claims 4, 11 and 18: Pandey, Chakraborty and Ghercioiu teach claims 3, 10 and 17, wherein the respective interface of the second embedded software module defines a set of functionality supported by the fourth embedded software module (Chakraborty par. [0047] “defining the interface”), and the fourth embedded software module having the second interface is customized to be swapped with the corresponding second embedded software module (Chakraborty par. [0047] “allows a layer ... to be replaced”).

Claims 5 and 12: Pandey, Chakraborty and Ghercioiu teach claims 1 and 8, wherein the compiled computer instructions are optimized for use by a microcontroller that comprises less than three megabytes of memory (Pandey par. [0049] “can be run on highly resource-constrained devices”, e.g. Ghercioiu par. [0097] “micro-controller with internal 1 MB of flash … and 128 kb of SRAM”).

Claims 7, 14 and 20: Pandey, Chakraborty and Ghercioiu teach claims 1, 8 and 15, wherein the compiling the modified stack comprises selectively including at least one command from a predefined software library file, without including the entire predefined software library file (Pandey par. [0047] “discard the components (e.g. instructions, runtime services, libraries, etc.) not needed”).

Claims 6, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0161909 to Pandey et al. (Pandey) in view of US 2006/0218544 to Chakraborty et al. (Chakraborty) in view of US 2004/0199897 to Ghercioiu et al. (Ghercioiu) in view of “Refactoring an Automotive Embedded Software Stack using the Component-Based Paradigm” by Galla et al. (Galla).

Claims 6, 13 and 19: Pandey, Chakraborty and Ghercioiu teach claims 1, 8 and 15, wherein the first embedded software module is dependent on information received from the second embedded software module (par. [0032] “Applications 208 can interact with the middleware 206”), 
the second embedded software module is dependent on information received from the third embedded software module (par. [0032] “a set of middleware services 206 are built on top of the system software”), and 
the first embedded software module is not configured to directly communicate with the third embedded software module (par. [0032] “Applications 208 can interact 

Galla teaches a stack comprising first second and third modules (see e.g. pg. 201, Fig. 1) wherein the first software module (pg. 201, Fig. 1, “Application Layer”) is not configured to directly communicate with the third software module (e.g. pg. 201, Fig. 1, “Input/Output services”).

It would have been obvious at the time of filing to implement an initial stack in which the first module(s) does not directly communicate with the third module(s) (Galla pg. 201, Fig. 1). Those of ordinary skill in the art would have been motivated to do so as a known alternative stack architecture which would have produced only the expected results.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D MITCHELL whose telephone number is (571)272-3728.  The examiner can normally be reached on Monday through Thursday 7:00am - 4:30pm and alternate Fridays 7:00am 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571)272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON D MITCHELL/            Primary Examiner, Art Unit 2199                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note that Pandey also appears to describe embedded devices and software (e.g. par. [0024] “sensor nodes … embedded in physical environments”), but in the interest of furthering prosecution the more explicit disclosure of Ghercioiu is relied upon.